On Rehearing.
PROVOSTY, J.
[7] Mrs. Franek is before the court as administratrix of her husband’s succession. As such she represents all the creditors of that succession, chief of all is her minor child. The $1,000 homestead is therefore being claimed for the minor child as well as for herself. Indeed, in a case where a widow had appeared only in her individual capacity, this court said:
“Whether or not the,tutor of the minor has applied for the homestead is immaterial. The plaintiff, who has an interest, has made the application. She can recover, however, only what the law allows, which is, in this ease, a usufruct during widowhood of $733.05; afterwards, under the express provision of section 1694 of the Revised Statutes, this money must pass to and vest in the minor heir of the deceased. The destination of the money, after the expiration of the usufruct, is fixed by law, regardless of the question whether the tutor of the minor has made a formal application for the homestead or not.” Corner v. Bourg, 26 La. Ann. 616.
It is therefore ordered, adjudged, and decreed that the decree heretofore handed down herein be amended in so far as it rejected the claim of the minor Nancy Franek for the *1049$1,000 homestead, and it is now ordered, adjudged, and decreed that this $1,000 homestead be paid to the minor in preference over all other claims out of the proceeds of the sale of the property in question.
LECHE, J., takes no part.